Case 6:20-cv-00117 Document 1-2 Filed 02/14/20 Page 1 of 31




      EXHIBIT 2
                              Case 6:20-cv-00117 Document 1-2 Filed 02/14/20 Page 2 of 31




                                           U.S. Patent No. 7,821,425 (“’425 Patent”)

Exemplary Accused Products
         ASUS products, including at least each of the following products (and their submodels) that use Windows, including Windows
10, as its operating system, infringe at least Claims 7, 16, 25, and 33 of the ’425 Patent: C101PA, C214MA, C302CA, C433TA,
C434TA, C436FA, TP370QL, T103HAF, T304UA, TP202NA, TP203MAH, TP203NA, TP203NAH, TP401CA, TP401CAE,
TP401MA, TP410UA, TP410UF, TP410UR, TP412FA, TP412UA, TP510UA, TP510UF, TP510UQ, TP501UA, TP501UQ,
UX362FA, UX461FA, UX461FN, UX461UA, UX461UN, UX562FA, UX562FAC, UX562FD, UX370UA, UX360CA, UX360UA,
UX560UQ, UX561UA, UX561UD, A4110, A6421, A4321, AiO V161GA. The infringement chart below is based on the Asus
Vivobook Flip 14 (Model Name TP401MA)(“Asus Vivobook Flip 14”), which is exemplary of the infringement of the ’425 Patent.

Claim 7
                 Claim 7                                                     ASUS Vivobook Flip 14
 [pre] A method of providing a unique        The preamble is not a limitation. To the extent the preamble is construed as a limitation,
 output representative of a key uniquely     the ASUS Vivobook Flip 14 is an apparatus that performs the claimed method.
 selected by a user from a plurality of
 keys in which each key is operable to       For example, the ASUS Vivobook Flip 14 is a touch-enabled laptop or notebook
 provide a respective detected signal        computer that has a Windows 10 touch keyboard with a plurality of keys, in which each
 having a respective signal strength         key is operable to provide a respective detected signal having a respective signal
 responsive to a presence of at least a      strength responsive to a presence of at least a portion of the user.
 portion of the user, the method
 comprising the sequentially executed        For example, the ASUS Vivobook Flip 14 includes a capacitive touch screen.
 steps of:
                                             See, e.g.:




                                                                Page 1
          Case 6:20-cv-00117 Document 1-2 Filed 02/14/20 Page 3 of 31




Claim 7                                              ASUS Vivobook Flip 14




                     Photograph of ASUS Vivobook Flip 14 illustrating touch screen.

                     For example, the ASUS Vivobook Flip 14 receives a detected signal responsive to a
                     user’s touch, e.g. a signal representative of a capacitive coupling between the user and
                     the touch screen.


                     For example, the ASUS Vivobook Flip 14 includes one or more computer-readable
                     non-transitory storage media coupled to the sensing element and embodying logic that


                                        Page 2
                              Case 6:20-cv-00117 Document 1-2 Filed 02/14/20 Page 4 of 31




                 Claim 7                                                      ASUS Vivobook Flip 14
                                              is operable when executed to perform the claimed method. For example, the ASUS
                                              Vivobook Flip 14 includes one or more touch controllers or system processors with
                                              non-transitory storage (e.g. Flash, EEPROM, HDD, SDD, etc.) embodying logic
                                              executable to perform the steps described below.

[a] (a) measuring the respective detected     The ASUS Vivobook Flip 14 performs the step of measuring the respective detected
signal strength associated with each key      signal strength associated with each key in the plurality thereof.
in the plurality thereof;
                                              For example, the ASUS Vivobook Flip 14 receives signals indicating the proximity of a
                                              user’s touch to two or more keys. For example, the touch keyboard measures the
                                              detected signal strengths of the keys in order to make a key determination proportional
                                              to the distance between the keys and the user’s touch.
[b] (b) comparing each of the measured        The ASUS Vivobook Flip 14 performs the step of comparing each of the measured
signal strengths with a respective            signal strengths with a respective selected threshold value to form a subset of keys
selected threshold value to form a subset     having associated signals greater than the respective threshold values.
of keys having associated signals greater
than the respective threshold values;         For example, in an aspect of infringement where the claimed “signal strength”
                                              corresponds with a capacitive measurement, if the detected signal strength for every key
                                              is below the threshold, the subset is empty and no key will be selected. For example, if
                                              the capacitive coupling between the device and the user is too low, e.g. due to
                                              intervening gloves, a screen protector, etc., no keypress will be registered. For another
                                              example, an erroneous signal caused by noise, by moisture, or by other conditions will
                                              be rejected and will not cause a touch input to be registered. For another example, a
                                              touch with X,Y coordinates that do not correspond to any key, e.g. a touch outside the
                                              keyboard area will not register as a keypress.
[c] (c) determining that no key has been      The ASUS Vivobook Flip 14 performs the step of determining that no key has been
selected if the subset is empty, and          selected if the subset is empty, and otherwise determining that the key that is in the
otherwise determining that the key that is    subset and that is associated with a maximum signal strength is the current uniquely
in the subset and that is associated with a   selected key.
maximum signal strength is the current
uniquely selected key;                        For example, where there is sufficiently low proximity between the user’s touch and
                                              any key, the ASUS Vivobook Flip 14 will not simply choose the closest key but will


                                                                 Page 3
          Case 6:20-cv-00117 Document 1-2 Filed 02/14/20 Page 5 of 31




Claim 7                                              ASUS Vivobook Flip 14
                     rather determine that no key is selected. For example, in the U.S. English keyboard
                     layout there is a region to the left of the A key where a user may touch and yet no key is
                     selected.
                     For example, when a user touches the touchscreen of the ASUS Vivobook Flip 14 while
                     the keyboard is active, the device determines that the key in the subset that has the
                     maximum signal strength is the currently selected key by analyzing sensor values of the
                     keys comprising the device’s keyboard. Based at least on these sensor values, the device
                     determines which key was intended to be touched and assigns it as the currently
                     uniquely selected key.
                     For example, if the user’s touch is positioned sufficiently close to the “G” key of the
                     touchscreen keyboard, the signal corresponding with “G” will have the maximum value
                     and the ASUS Vivobook Flip 14 will determine that “G” is the current uniquely
                     selected key.




                                        Page 4
                            Case 6:20-cv-00117 Document 1-2 Filed 02/14/20 Page 6 of 31




                Claim 7                                                    ASUS Vivobook Flip 14




                                            Photograph showing shading of “G” key as the uniquely selected key.


[d] (d) subsequent to determining a         The ASUS Vivobook Flip 14 performs the step of subsequent to determining a uniquely
uniquely selected key, modifying step (c)   selected key, modifying step (c) to bias subsequent determinations in favor of the
to bias subsequent determinations in        uniquely selected key and then repeating steps (a), (b) and the modified step (c).
favor of the uniquely selected key and
then repeating steps (a), (b) and the       For example, in the absence of biasing, a user may touch near the left edge of the “H”
modified step (c).                          key to select “H” as the uniquely selected key, e.g.:




                                                              Page 5
          Case 6:20-cv-00117 Document 1-2 Filed 02/14/20 Page 7 of 31




Claim 7                                             ASUS Vivobook Flip 14




                     Photograph showing an unbiased touch on “H.”
                     For example, in the situation where the step of determining a uniquely selected key has
                     occurred and the user’s touch has not been lifted, moving the touch to a location more
                     distant from “G,” will not result in “H” being selected:




                                       Page 6
          Case 6:20-cv-00117 Document 1-2 Filed 02/14/20 Page 8 of 31




Claim 7                                             ASUS Vivobook Flip 14




                     Photograph showing that “H” is not determined to be the uniquely selected key despite
                     the user touching part of the “H” key region.
                     For example, it is possible to overcome the bias by moving slightly closer to “H”:




                                       Page 7
                             Case 6:20-cv-00117 Document 1-2 Filed 02/14/20 Page 9 of 31




                 Claim 7                                                     ASUS Vivobook Flip 14




                                             Photograph showing that if the touch moves far enough towards “H,” then “H” will be
                                             selected.


Claim 16
                Claim 16                                                     ASUS Vivobook Flip 14
[pre] A method of providing a unique         The preamble is not a limitation. To the extent the preamble is construed as a limitation,
output representative of a key selected by   the ASUS Vivobook Flip 14 is an apparatus that performs the claimed method.
a user from a plurality of keys operable
to provide respective detected signals


                                                                Page 8
                             Case 6:20-cv-00117 Document 1-2 Filed 02/14/20 Page 10 of 31




                Claim 16                                               ASUS Vivobook Flip 14
having respective signal strengths       For example, the ASUS Vivobook Flip 14 is a touch-enabled laptop or notebook
responsive to a presence of at least a   computer that has a Windows 10 touch keyboard with a plurality of keys, in which each
portion of the user, the method          key is operable to provide a respective detected signal having a respective signal
comprising the steps of:                 strength responsive to a presence of at least a portion of the user.

                                         For example, the ASUS Vivobook Flip 14 includes a capacitive touch screen.

                                         See, e.g.:




                                                           Page 9
                             Case 6:20-cv-00117 Document 1-2 Filed 02/14/20 Page 11 of 31




                Claim 16                                                     ASUS Vivobook Flip 14
                                             Photograph of ASUS Vivobook Flip 14 illustrating touch screen.

                                             For example, the ASUS Vivobook Flip 14 receives a detected signal responsive to a
                                             user’s touch, e.g. a signal representative of a capacitive coupling between the user and
                                             the touch screen.

                                             For example, the ASUS Vivobook Flip 14 includes one or more computer-readable
                                             non-transitory storage media coupled to the sensing element and embodying logic that
                                             is operable when executed to perform the claimed method. For example, the ASUS
                                             Vivobook Flip 14 includes one or more touch controllers or system processors with
                                             non-transitory storage (e.g. Flash, EEPROM, HDD, SDD, etc.) embodying logic
                                             executable to perform the steps described below.
[a] (a) measuring, at a first instant, the   The ASUS Vivobook Flip 14 performs the step of measuring, at a first instant, the
respective detected signal strength          respective detected signal strength associated with each key in the plurality thereof, and
associated with each key in the plurality    retaining for further consideration at the first instant respective retained values
thereof, and retaining for further           representative of only those signal strengths exceeding respective threshold values.
consideration at the first instant
respective retained values representative    For example, the ASUS Vivobook Flip 14 receives signals indicating the proximity of a
of only those signal strengths exceeding     user’s touch to two or more keys. For example, the touch keyboard measures the
respective threshold values;                 detected signal strengths of the keys in order to make a key determination proportional
                                             to the distance between the keys and the user’s touch.
                                             For example, in an aspect of infringement where the claimed “signal strength”
                                             corresponds with a capacitive measurement, if the detected signal strength for every key
                                             is below the threshold, the subset is empty and no key will be selected. For example, if
                                             the capacitive coupling between the device and the user is too low, e.g. due to
                                             intervening gloves, a screen protector, etc., no keypress will be registered. For another
                                             example, an erroneous signal caused by noise, by moisture, or by other conditions will
                                             be rejected and will not cause a touch input to be registered. For another example, a
                                             touch with X,Y coordinates that do not correspond to any key, e.g. a touch outside the
                                             keyboard area will not register as a keypress.


                                                               Page 10
                            Case 6:20-cv-00117 Document 1-2 Filed 02/14/20 Page 12 of 31




                Claim 16                                                   ASUS Vivobook Flip 14
                                            See limitation 16[b].


[b] (b) selecting, as the initial user-     The ASUS Vivobook Flip 14 performs the step of selecting, as the initial user-selected
selected key, that key having the           key, that key having the maximum of all the values retained at the first instant.
maximum of all the values retained at the
first instant;                              For example, when a user touches the touchscreen of the ASUS Vivobook Flip 14 while
                                            the keyboard is active, the device determines that the key in the subset that has the
                                            maximum signal strength is the currently selected key by analyzing sensor values of the
                                            keys comprising the device’s keyboard. Based at least on these sensor values, the device
                                            determines which key was intended to be touched and assigns it as the currently
                                            uniquely selected key.
                                            For example, if the user’s touch is positioned sufficiently close to the “G” key of the
                                            touchscreen keyboard, the signal corresponding with “G” will have the maximum value
                                            and the ASUS Vivobook Flip 14 will determine that “G” is the current uniquely
                                            selected key.




                                                              Page 11
                              Case 6:20-cv-00117 Document 1-2 Filed 02/14/20 Page 13 of 31




                 Claim 16                                                       ASUS Vivobook Flip 14




                                               Photograph showing shading of “G” key as the uniquely selected key.


[c] (c) measuring, at a second instant,        The ASUS Vivobook Flip 14 performs the step of measuring, at a second instant, later
later than the first instant, the respective   than the first instant, the respective detected signal strength associated with each key in
detected signal strength associated with       the plurality thereof, and retaining for further consideration at the second instant
each key in the plurality thereof, and         respective retained values representative only of those signal strengths exceeding
retaining for further consideration at the     respective threshold values.
second instant respective retained values
representative only of those signal            For example, the ASUS Vivobook Flip 14 receives signals indicating the proximity of a
                                               user’s touch to two or more keys. For example, the touch keyboard measures the


                                                                 Page 12
                              Case 6:20-cv-00117 Document 1-2 Filed 02/14/20 Page 14 of 31




                 Claim 16                                                      ASUS Vivobook Flip 14
strengths exceeding respective threshold      detected signal strengths of the keys in order to make a key determination proportional
values;                                       to the distance between the keys and the user’s touch.
                                              For example, in an aspect of infringement where the claimed “signal strength”
                                              corresponds with a capacitive measurement, if the detected signal strength for every key
                                              is below the threshold, the subset is empty and no key will be selected. For example, if
                                              the capacitive coupling between the device and the user is too low, e.g. due to
                                              intervening gloves, a screen protector, etc., no keypress will be registered. For another
                                              example, an erroneous signal caused by noise, by moisture, or by other conditions will
                                              be rejected and will not cause a touch input to be registered. For another example, a
                                              touch with X,Y coordinates that do not correspond to any key, e.g. a touch outside the
                                              keyboard area will not register as a keypress.
                                              See limitation 16[d].
[d] (d) comparing, in a fashion biased in     The ASUS Vivobook Flip 14 performs the step of comparing, in a fashion biased in
favor of the initial user-selected key, the   favor of the initial user-selected key, the values retained for further consideration at the
values retained for further consideration     second instant to select the user-selected key at the second instant.
at the second instant to select the user-
selected key at the second instant.           For example, in the absence of biasing, a user may touch near the left edge of the “H”
                                              key to select “H” as the uniquely selected key, e.g.:




                                                                 Page 13
           Case 6:20-cv-00117 Document 1-2 Filed 02/14/20 Page 15 of 31




Claim 16                                              ASUS Vivobook Flip 14




                       Photograph showing an unbiased touch on “H.”
                       For example, in the situation where the step of determining a uniquely selected key has
                       occurred and the user’s touch has not been lifted, moving the touch to a location more
                       distant from “G,” will not result in “H” being selected:




                                         Page 14
           Case 6:20-cv-00117 Document 1-2 Filed 02/14/20 Page 16 of 31




Claim 16                                              ASUS Vivobook Flip 14




                       Photograph showing that “H” is not determined to be the uniquely selected key despite
                       the user touching part of the “H” key region.
                       For example, it is possible to overcome the bias by moving slightly closer to “H”:




                                         Page 15
                             Case 6:20-cv-00117 Document 1-2 Filed 02/14/20 Page 17 of 31




               Claim 16                                                  ASUS Vivobook Flip 14




                                         Photograph showing that if the touch moves far enough towards “H,” then “H” will be
                                         selected.


Claim 25
               Claim 25                                                  ASUS Vivobook Flip 14
[pre] A device comprising:               The preamble is not a limitation. To the extent the preamble is construed as a limitation,
                                         the ASUS Vivobook Flip 14 is a device.




                                                           Page 16
           Case 6:20-cv-00117 Document 1-2 Filed 02/14/20 Page 18 of 31




Claim 25                                             ASUS Vivobook Flip 14
                       For example, the ASUS Vivobook Flip 14 is a touch-enabled laptop or notebook
                       computer that has a Windows 10 touch keyboard with a plurality of keys, in which each
                       key is operable to provide a respective detected signal having a respective signal
                       strength responsive to a presence of at least a portion of the user.

                       For example, the ASUS Vivobook Flip 14 includes a capacitive touch screen.

                       See, e.g.:




                                        Page 17
                             Case 6:20-cv-00117 Document 1-2 Filed 02/14/20 Page 19 of 31




                Claim 25                                                      ASUS Vivobook Flip 14
                                              Photograph of ASUS Vivobook Flip 14 illustrating touch screen.

                                              For example, the ASUS Vivobook Flip 14 receives a detected signal responsive to a
                                              user’s touch, e.g. a signal representative of a capacitive coupling between the user and
                                              the touch screen.

[a] a controller operable to receive sensor   The ASUS Vivobook Flip 14 has a controller operable to receive sensor values from a
values from a plurality of keys and           plurality of keys.
                                              For example, the ASUS Vivobook Flip 14 includes one or more computer-readable
                                              non-transitory storage media coupled to the sensing element and embodying logic that
                                              is operable when executed to perform the recited limitations. For example, the ASUS
                                              Vivobook Flip 14 includes one or more touch controllers or system processors with
                                              non-transitory storage (e.g. Flash, EEPROM, HDD, SDD, etc.) embodying logic to
                                              perform the recited limitations.
                                              See limitation 25[pre].
[b] bias a determination of a selected key    The ASUS Vivobook Flip 14 has logic that biases a determination of a selected key as a
as a function of a previously selected        function of a previously selected key.
key.
                                              For example, the ASUS Vivobook Flip 14 receives signals indicating the proximity of a
                                              user’s touch to two or more keys. For example, the touch keyboard measures the
                                              detected signal strengths of the keys in order to make a key determination proportional
                                              to the distance between the keys and the user’s touch.
                                              For example, in an aspect of infringement where the claimed “signal strength”
                                              corresponds with a capacitive measurement, if the detected signal strength for every key
                                              is below the threshold, the subset is empty and no key will be selected. For example, if
                                              the capacitive coupling between the device and the user is too low, e.g. due to
                                              intervening gloves, a screen protector, etc., no keypress will be registered. For another
                                              example, an erroneous signal caused by noise, by moisture, or by other conditions will
                                              be rejected and will not cause a touch input to be registered. For another example, a


                                                                Page 18
           Case 6:20-cv-00117 Document 1-2 Filed 02/14/20 Page 20 of 31




Claim 25                                               ASUS Vivobook Flip 14
                       touch with X,Y coordinates that do not correspond to any key, e.g. a touch outside the
                       keyboard area will not register as a keypress.
                       For example, where there is sufficiently low proximity between the user’s touch and
                       any key, the ASUS Vivobook Flip 14 will not simply choose the closest key but will
                       rather determine that no key is selected. For example, in the U.S. English keyboard
                       layout there is a region to the left of the A key where a user may touch and yet no key is
                       selected.
                       For example, when a user touches the touchscreen of the ASUS Vivobook Flip 14 while
                       the keyboard is active, the device determines that the key in the subset that has the
                       maximum signal strength is the currently selected key by analyzing sensor values of the
                       keys comprising the device’s keyboard. Based at least on these sensor values, the device
                       determines which key was intended to be touched and assigns it as the currently
                       uniquely selected key.
                       For example, if the user’s touch is positioned sufficiently close to the “G” key of the
                       touchscreen keyboard, the signal corresponding with “G” will have the maximum value
                       and the ASUS Vivobook Flip 14 will determine that “G” is the current uniquely
                       selected key.




                                         Page 19
           Case 6:20-cv-00117 Document 1-2 Filed 02/14/20 Page 21 of 31




Claim 25                                              ASUS Vivobook Flip 14




                       Photograph showing shading of “G” key as the uniquely selected key.


                       For example, in the absence of biasing, a user may touch near the left edge of the “H”
                       key to select “H” as the uniquely selected key, e.g.:




                                         Page 20
           Case 6:20-cv-00117 Document 1-2 Filed 02/14/20 Page 22 of 31




Claim 25                                              ASUS Vivobook Flip 14




                       Photograph showing an unbiased touch on “H.”
                       For example, in the situation where the step of determining a uniquely selected key has
                       occurred and the user’s touch has not been lifted, moving the touch to a location more
                       distant from “G,” will not result in “H” being selected:




                                         Page 21
           Case 6:20-cv-00117 Document 1-2 Filed 02/14/20 Page 23 of 31




Claim 25                                              ASUS Vivobook Flip 14




                       Photograph showing that “H” is not determined to be the uniquely selected key despite
                       the user touching part of the “H” key region.
                       For example, it is possible to overcome the bias by moving slightly closer to “H”:




                                         Page 22
                             Case 6:20-cv-00117 Document 1-2 Filed 02/14/20 Page 24 of 31




               Claim 25                                                  ASUS Vivobook Flip 14




                                         Photograph showing that if the touch moves far enough towards “H,” then “H” will be
                                         selected.


Claim 33
               Claim 33                                                  ASUS Vivobook Flip 14
[pre] A device comprising:               The preamble is not a limitation. To the extent the preamble is construed as a limitation,
                                         the ASUS Vivobook Flip 14 is a device.




                                                           Page 23
           Case 6:20-cv-00117 Document 1-2 Filed 02/14/20 Page 25 of 31




Claim 33                                             ASUS Vivobook Flip 14
                       For example, the ASUS Vivobook Flip 14 is a touch-enabled laptop or notebook
                       computer that has a Windows 10 touch keyboard with a plurality of keys, in which each
                       key is operable to provide a respective detected signal having a respective signal
                       strength responsive to a presence of at least a portion of the user.

                       For example, the ASUS Vivobook Flip 14 includes a capacitive touch screen.

                       See, e.g.:




                                        Page 24
                              Case 6:20-cv-00117 Document 1-2 Filed 02/14/20 Page 26 of 31




                 Claim 33                                                     ASUS Vivobook Flip 14
                                              Photograph of ASUS Vivobook Flip 14 illustrating touch screen.

                                              For example, the ASUS Vivobook Flip 14 receives a detected signal responsive to a
                                              user’s touch, e.g. a signal representative of a capacitive coupling between the user and
                                              the touch screen.

[a] a plurality of keys for selection by a    The ASUS Vivobook Flip 14 has a plurality of keys for selection by a user.
user;
                                              See limitation 33[pre].
[b] a sensor to provide sensor values         The ASUS Vivobook Flip 14 has a sensor to provide sensor values responsive to
responsive to selection of the keys; and      selection of the keys.
                                              See limitation 33[pre].
[c] a controller coupled to the sensor to     The ASUS Vivobook Flip 14 has a controller coupled to the sensor to receive the sensor
receive the sensor values from the            values from the plurality of keys and bias a determination of an active key as a function
plurality of keys and bias a determination    of a current active key.
of an active key as a function of a current
active key.                                   For example, the ASUS Vivobook Flip 14 includes one or more computer-readable
                                              non-transitory storage media coupled to the sensing element and embodying logic that
                                              is operable when executed to perform the recited limitations. For example, the ASUS
                                              Vivobook Flip 14 includes one or more touch controllers or system processors with
                                              non-transitory storage (e.g. Flash, EEPROM, HDD, SDD, etc.) embodying logic to
                                              perform the recited limitations.
                                              For example, the ASUS Vivobook Flip 14 receives signals indicating the proximity of a
                                              user’s touch to two or more keys. For example, the touch keyboard measures the
                                              detected signal strengths of the keys in order to make a key determination proportional
                                              to the distance between the keys and the user’s touch.
                                              For example, in an aspect of infringement where the claimed “signal strength”
                                              corresponds with a capacitive measurement, if the detected signal strength for every key
                                              is below the threshold, the subset is empty and no key will be selected. For example, if


                                                                Page 25
           Case 6:20-cv-00117 Document 1-2 Filed 02/14/20 Page 27 of 31




Claim 33                                               ASUS Vivobook Flip 14
                       the capacitive coupling between the device and the user is too low, e.g. due to
                       intervening gloves, a screen protector, etc., no keypress will be registered. For another
                       example, an erroneous signal caused by noise, by moisture, or by other conditions will
                       be rejected and will not cause a touch input to be registered. For another example, a
                       touch with X,Y coordinates that do not correspond to any key, e.g. a touch outside the
                       keyboard area will not register as a keypress.
                       For example, where there is sufficiently low proximity between the user’s touch and
                       any key, the ASUS Vivobook Flip 14 will not simply choose the closest key but will
                       rather determine that no key is selected. For example, in the U.S. English keyboard
                       layout there is a region to the left of the A key where a user may touch and yet no key is
                       selected.
                       For example, when a user touches the touchscreen of the ASUS Vivobook Flip 14 while
                       the keyboard is active, the device determines that the key in the subset that has the
                       maximum signal strength is the currently selected key by analyzing sensor values of the
                       keys comprising the device’s keyboard. Based at least on these sensor values, the device
                       determines which key was intended to be touched and assigns it as the currently
                       uniquely selected key.
                       For example, if the user’s touch is positioned sufficiently close to the “G” key of the
                       touchscreen keyboard, the signal corresponding with “G” will have the maximum value
                       and the ASUS Vivobook Flip 14 will determine that “G” is the current uniquely
                       selected key.




                                         Page 26
           Case 6:20-cv-00117 Document 1-2 Filed 02/14/20 Page 28 of 31




Claim 33                                              ASUS Vivobook Flip 14




                       Photograph showing shading of “G” key as the uniquely selected key.


                       For example, in the absence of biasing, a user may touch near the left edge of the “H”
                       key to select “H” as the uniquely selected key, e.g.:




                                         Page 27
           Case 6:20-cv-00117 Document 1-2 Filed 02/14/20 Page 29 of 31




Claim 33                                              ASUS Vivobook Flip 14




                       Photograph showing an unbiased touch on “H.”
                       For example, in the situation where the step of determining a uniquely selected key has
                       occurred and the user’s touch has not been lifted, moving the touch to a location more
                       distant from “G,” will not result in “H” being selected:




                                         Page 28
           Case 6:20-cv-00117 Document 1-2 Filed 02/14/20 Page 30 of 31




Claim 33                                              ASUS Vivobook Flip 14




                       Photograph showing that “H” is not determined to be the uniquely selected key despite
                       the user touching part of the “H” key region.
                       For example, it is possible to overcome the bias by moving slightly closer to “H”:




                                         Page 29
           Case 6:20-cv-00117 Document 1-2 Filed 02/14/20 Page 31 of 31




Claim 33                                             ASUS Vivobook Flip 14




                       Photograph showing that if the touch moves far enough towards “H,” then “H” will be
                       selected.




                                        Page 30
